Exhibit 10.16
THE DOLAN COMPANY
AMENDED AND RESTATED
EXECUTIVE CHANGE IN CONTROL PLAN
     The purpose of this Executive Change in Control Plan (the “Plan”) is to
secure the continued services of certain senior executives of The Dolan Company
and to ensure their continued dedication to their duties in the event of any
threat or occurrence of a Change in Control of the Company. The Plan was
approved by the Board on June 22, 2007, and became effective on August 7, 2007.
This Amended and Restated Executive Change in Control Plan was adopted by the
Board on January 27, 2011, effective as of such date, and reflects the First
Amendment to the Plan approved by the Compensation Committee on October 29,
2008, and additional amendments approved by the Board as of the date of adoption
of this Amended and Restated Plan.
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions
     Whenever used in this Plan, the following capitalized terms shall have the
meanings set forth in this Section 1.1. Certain other capitalized terms are
defined elsewhere in this Plan.
     (a) “Annual Target Bonus Amount” means the annual target bonus for each
Participant, if any, as set by the Compensation Committee in accordance with the
Company’s annual bonus plan or policy for the calendar year in which the
Participant incurs a termination of employment.
     (b) “Base Salary” means (i) for a Participant who has an individual
employment agreement with the Company, the annual base salary as specified in
such employment agreement as in effect during the calendar year in which the
Participant incurs a termination of employment (including any increases approved
by the Compensation Committee), or (ii) for a Participant who does not have an
individual employment agreement with the Company, the base salary shall equal
the product of (x) the monthly salary as in effect during the last full month
prior to the month in which the Participant incurs a termination of employment
multiplied by (y) twelve (12).
     (c) “Board” means the Board of Directors of the Company.
     (d) “Cash Severance Payment” means the cash payment of severance
compensation as provided in Section 4.2.
     (e) “Cause” means:

 



--------------------------------------------------------------------------------



 



     (i) the willful and continued failure by a Participant to substantially
perform his or her duties for the Company (other than any such failure resulting
from his or her incapacity due to physical or mental illness or any such failure
subsequent to the delivery of a notice of the Company’s intent to terminate the
Participant’s employment without Cause or subsequent to the expiration of the
Company’s remedy period following the Participant’s delivery to the Company of a
notice of his or her intent to terminate employment for Good Reason), and such
willful and continued failure continues after a demand for substantial
performance is delivered to the Participant by the Company which specifically
identifies the manner in which the Participant has not substantially performed
his or her duties; or
     (ii) the willful engaging by the Participant in illegal conduct or gross
misconduct which is injurious to the business or reputation of the Company.
For purposes of determining whether “Cause” exists, no act or failure to act on
the part of the Participant shall be considered “willful” unless done, or
omitted to be done, in bad faith and without reasonable belief that the action
or omission was in, or not opposed to, the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board, based upon the advice of counsel for the Company or upon
the instructions to a Participant by a more senior officer of the Company shall
be conclusively presumed to be done, or omitted to be done, in good faith and in
the best interests of the Company. Cause shall not exist unless and until the
Company has delivered to the Participant a copy of a resolution duly adopted by
two-thirds (2/3) of the entire Board (excluding the Participant if applicable)
at a meeting of the Board called and held for such purpose (after reasonable
notice to the Participant and an opportunity for the Participant, together with
counsel, to be heard before the Board), finding that in the good faith opinion
of the Board an event set forth in clause (i) or (ii) has occurred and
specifying the particulars thereof in detail. The Company must notify the
Participant of any event constituting Cause within ninety (90) days following
the Company’s knowledge of its existence or such event shall not constitute
Cause under this Plan. Notwithstanding the foregoing, with respect to a
Participant who has entered into an employment agreement with the Company,
“Cause” shall have the meaning specified in such agreement.
     (f) “Change in Control” means (a) the acquisition by any Person of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act)
of more than fifty percent (50%) of the outstanding voting Shares; provided,
however, a Change in Control shall not be deemed to occur solely because more
than fifty percent (50%) of the outstanding voting Shares is acquired by (i) a
trustee or other fiduciary holding securities under one or more employee benefit
plans maintained by the Company or any of its subsidiaries, or (ii) any Person
which, immediately prior to such acquisition, is owned directly or indirectly by
the stockholders of the Company in approximately the same proportion as their
ownership of voting Shares immediately prior to such acquisition; (b) a merger,
consolidation or other reorganization involving the Company if the stockholders
of the Company and their affiliates, immediately before such merger,
consolidation or other reorganization, do not, as a result of such merger,
consolidation, or

2



--------------------------------------------------------------------------------



 



other reorganization, own directly or indirectly, more than fifty percent (50%)
of the combined voting power of the then outstanding voting shares of the entity
resulting from such merger, consolidation or other reorganization; (c) a
complete liquidation or dissolution of the Company; or (d) the sale or other
disposition of all or substantially all of the assets of the Company and its
subsidiaries (determined on a consolidated basis), other than a transfer to a
“related person” described in Treasury Regulations or other applicable guidance
issued under Code Section 409A with respect to a change in ownership of a
substantial portion of a corporation’s assets.
     (g) “Change in Control Period” means the period described in Section 9.7
hereunder.
     (h) “Code” means the Internal Revenue Code of 1986, as amended.
     (i) “Committee” means the Compensation Committee or another committee
designated to administer the Plan pursuant to Section 8.1.
     (j) “Common Stock” means common stock, par value $.001 per share, of the
Company.
     (k) “Company” means The Dolan Company, a Delaware corporation, any
successor or assignee as provided in Article VI and any Subsidiary, as
applicable.
     (l) “Compensation” means a Participant’s Base Salary plus Annual Target
Bonus Amount for the year in which the termination of employment occurs
(determined without regard to any diminution in such Base Salary or Annual
Target Bonus Amount constituting Good Reason for Participant’s resignation).
Notwithstanding anything herein to the contrary, “Compensation” shall not
include a Participant’s income from the grant or vesting of restricted stock, or
from the grant, vesting, or exercise of stock options, or any other awards under
any of the Company’s equity incentive plans.
     (m) “Compensation Committee” means the compensation committee of the Board.
     (n) “Disability” means a Participant’s inability to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months, as determined
by the Committee. Notwithstanding the foregoing, with respect to a Participant
who has entered into an employment agreement with the Company, “Disability”
shall have the meaning specified in such agreement as “Disability” or “Permanent
Disability.”
     (o) “Eligible Employee” means a regular full-time salaried employee of the
Company who is a member of a select group of management or highly compensated
employees of the Company.
     (p) “Employee Grade” means the grade (Grade One or Grade Two) to which a
Participant is designated by the Compensation Committee in accordance with
Article III.

3



--------------------------------------------------------------------------------



 



     (q) “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     (r) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (s) “Good Reason” means the occurrence, without a Participant’s express
written consent, of any of the following events, provided that the Participant
gives the Company written notice of circumstances giving rise to any of the
following events no later than ninety (90) days after the date that such
circumstances come into existence:
     (i) a material reduction by the Company of a Participant’s Base Salary and
Annual Target Bonus Amount (if any) as in effect immediately before a Change in
Control;
     (ii) (A) any material and adverse change in a Participant’s authority,
duties and responsibilities as in effect immediately before the Change in
Control, or an adverse change, after the occurrence of a Change in Control, in
the duties, responsibilities, authority or the managerial level of the
individual or body of individuals to whom a Participant reports; provided,
however, that Good Reason shall not be deemed to occur upon a change in duties
or responsibilities (other than reporting responsibilities) that is solely and
directly a result of the Company no longer being a publicly traded entity and
does not involve any other event set forth in this paragraph (ii), or (B) a
material and adverse change in a Participant’s titles or offices (excluding, if
applicable, membership on the Board) with the Company as in effect immediately
prior to a Change in Control;
     (iii) the Company’s requiring a Participant to be based more than fifty
(50) miles from the location of such Participant’s place of employment
immediately before a Change in Control, except for normal business travel in
connection with the Participant’s duties with the Company; or
     (iv) the failure of the Company to obtain the assumption agreement from any
successor as contemplated in Article VI hereof.
Good Reason shall not exist unless, following receipt by the Company of the
Participant’s notice under this Section 1.1(s), the Company is provided with
thirty (30) days to remedy the circumstances that would constitute Good Reason.
After receipt, Participant’s right to terminate employment for Good Reason shall
not be affected by incapacities due to mental or physical illness and a
Participant’s continued employment shall not, subject to the requirements under
this Section 1.1(s), constitute consent to, or a waiver of rights with respect
to, any event or condition constituting Good Reason; provided that any
termination of a Participant’s employment for Good Reason as a result of such
event or condition must occur no later than the second anniversary of the date
that such condition arises. Notwithstanding the foregoing, with respect to a
Participant who has entered into an employment agreement with the Company, “Good
Reason” shall have the meaning specified in such agreement; provided, however
that such meaning is consistent with the definition of “good reason” provided in
the Treasury Regulations or

4



--------------------------------------------------------------------------------



 



other applicable guidance issued under Code Section 409A with respect to
involuntary separations from service.
     (t) “Multiplier” for each Employee Grade shall be the number set forth
opposite such Employee Grade below:

          Employee Grade   Multiplier
 
       
Grade One
    2.5  
Grade Two
    1.0  

     (u) “Participant” means an Eligible Employee designated by the Compensation
Committee to participate in the Plan pursuant to Article III; provided, however,
that with respect to an Eligible Employee who has not entered into an employment
agreement with the Company, such Eligible Employee shall not become a
Participant eligible to receive any benefits under the Plan until the Employee
has executed a copy of, and delivered to the Company, the Restrictive Covenant
Agreement attached as Exhibit A.
     (v) “Person” means any individual, sole proprietorship, corporation,
partnership, joint venture, limited liability company, association, joint-stock
company, trust, unincorporated organization, institution, public benefit
corporation, entity or government instrumentality, division, agency, body or
department.
     (w) “Release” means, (i) with respect to a Participant who has entered into
an employment agreement with the Company that has a release attached as an
exhibit to such employment agreement, such release, or (ii) with respect to a
Participant who has not entered into an employment agreement with the Company or
who has entered into an employment agreement that does not have a release
attached as an exhibit, a release acceptable to the Company and in a form
substantially similar to the Separation and General Release Agreement attached
hereto as Exhibit B, with modifications to account for variations in state laws.
     (x) “Separation from Service” means a Participant’s termination of
employment from the Company which constitutes a “separation from service,” as
such term is defined in Treasury Regulations or other applicable guidance issued
under Code Section 409A.
     (y) “Severance Benefit” means the Cash Severance Payment and all other
payments and benefits as provided in Article IV.
     (z) “Share” means a share of the Common Stock.
     (aa) “Subsidiary” means any corporation or other Person, a majority of the
voting power, equity securities or equity interest of which is owned directly or
indirectly by the Company.

5



--------------------------------------------------------------------------------



 



ARTICLE II
CERTAIN REDUCTIONS OF PAYMENTS BY THE COMPANY
     Notwithstanding any contrary provisions of this Plan, any Participant shall
have the right, exercisable by written notice to the Company delivered at least
60 days before the due date for payment of any amounts that become payable
pursuant to Article IV hereof, to have an independent national accounting firm
designated by such Participant (the “Accounting Firm”) compute whether there
would be any “excess parachute payments” payable to such Participant, within the
meaning of Code Section 280G, taking into account the total “parachute
payments,” within the meaning of Code Section 280G, payable to such Participant
by the Company or any successor thereto under this Plan and any other plan,
agreement or otherwise. If there would be any excess parachute payments, the
Accounting Firm will compute the net after-tax proceeds of such total “parachute
payments” that would be paid to such Participant, after taking into account all
applicable federal, state and local income and employment taxes, and the excise
tax imposed by Code Section 4999, if either (a) the payments hereunder were
reduced, but not below zero, such that the total parachute payments payable to
such Participant would not exceed three (3) times the “base amount” as defined
in Code Section 280G, less One Dollar ($1.00); or (b) the payments hereunder
were not reduced. If reducing the payments hereunder would result in a greater
after-tax amount of such proceeds being paid to such Participant, such lesser
amount shall be paid. If not reducing the payments hereunder would result in a
greater after-tax amount of such proceeds being paid to such Participant, such
payments to such Participant shall not be reduced. Any good faith determination
by the Accounting Firm shall be final, binding and conclusive upon the Company
and such Participant, subject to the following paragraph. Any Participant
exercising the right set forth in this paragraph shall be obligated to ensure
that the Accounting Firm completes its computations and delivers them in writing
to the Company, together with reasonable supporting documentation, by no later
than 30 days prior to the due date for payment of any amounts that become
payable pursuant to Article IV hereof.
     As a result of uncertainty in the application of Code Section 280G, it is
possible that excess parachute payments will be paid to a Participant even when
such Participant elects to have the Accounting Firm complete the computations
described in the previous paragraph and the payments hereunder are reduced as a
result of the Accounting Firm’s computations; but any such result is not the
intent hereof. In any such case, the payment of any excess parachute payment
under this Plan will be void ab initio to the extent of any such excess. Any
excess will be treated as an overpayment by the Company to the affected
Participant. Such Participant will return the overpayment to the Company, within
fifteen (15) business days after any determination by the Accounting Firm that
excess parachute payments have been paid when not so intended, with interest at
an annual rate equal to the rate provided in Code Section 1274(d) (or 120% of
such rate if the Accounting Firm determines that such rate is necessary to avoid
an excise tax under Code Section 4999) from the date the Participant received
the excess until it is repaid to the Company.
     All reasonable fees, costs and expenses (including, but not limited to, the
cost of retaining experts) of the Accounting Firm shall be borne by the Company;
and the Company shall pay such fees, costs, and expenses as they become due. In
performing the computations required hereunder, the Accounting Firm shall assume
that taxes will be paid for federal, state and local

6



--------------------------------------------------------------------------------



 



purposes at the highest possible marginal tax rates that could be applicable to
the Participant in the year of receipt of the payments, unless the Participant
agrees otherwise.
ARTICLE III
ELIGIBILITY
     Section 3.1 Designation of Participants
     The Compensation Committee shall have the authority to designate Eligible
Employees as Participants from time to time, and to designate such matters as
the date that participation by the Eligible Employee shall commence and the
appropriate Employee Grade, in each case at the sole discretion of the
Compensation Committee.
     Section 3.2 Changes in Employee Grades
     The Compensation Committee shall have the authority, in its sole
discretion, to change the Employee Grade of a Participant to an Employee Grade
associated with a higher Multiplier.
ARTICLE IV
SEVERANCE BENEFITS
     Section 4.1 Right to Severance Benefit; Release
     Subject to the execution and delivery by the Participant of the Release,
and to such Release becoming effective, the Participant shall be eligible to
receive (i) a Cash Severance Payment from the Company in the amount provided in
Section 4.2 at such time as provided in Section 4.4, and (ii) such other
benefits and rights provided in Sections 4.5 and 4.6, in each case provided that
the Participant incurs a termination of employment from the Company within
ninety (90) days immediately preceding or twelve (12) months immediately
following the occurrence of a Change in Control for any reason other than:
     (a) Death,
     (b) Disability,
     (c) Termination by the Company for Cause,
     (d) Voluntary termination by the Participant for other than Good Reason, or
     (e) A corporate transaction by the Company selling the Subsidiary which
employed the Participant before such transaction, but only if such Participant
is offered employment with the purchaser of such Subsidiary on substantially the
same terms and conditions under which such Participant worked for the such
subsidiary before the transaction.

7



--------------------------------------------------------------------------------



 



     Section 4.2 Amount of Cash Severance Payment
     The amount of the Cash Severance Payment shall equal the product of the
Participant’s Compensation multiplied by the Multiplier for the Participant’s
Employee Grade, less applicable withholdings.
     Section 4.3 No Mitigation; Offset
     The Company acknowledges and agrees that the Participant shall be entitled
to receive all amounts due pursuant to this Article IV regardless of any income
which the Participant may receive from other sources following termination of
employment from the Company. Notwithstanding anything herein to the contrary,
any Severance Benefit payable or benefit provided to a Participant hereunder
shall be reduced by severance payments or comparable benefits to which the
Participant is entitled under any plan or program sponsored by the Company or
under any similar arrangement entered into by the Company and the Participant,
including, but not limited to, employment agreements.
     Section 4.4 Payment of Severance Benefit
     The Participant’s ability to receive the Severance Benefit is contingent
upon (i) the Participant executing, timely delivering to the Company and not
revoking the Release provided to the Participant by the Company and (ii) the
Participant’s compliance with the restrictive covenants set forth in the
employment agreement or any other agreement entered into by the Participant and
the Company, including, but not limited to, the Restrictive Covenant Agreement
attached as Exhibit A; provided, that, if a Participant breaches any such
restrictive covenant, then, in addition to other available remedies provided in
such agreement or under applicable law, such Participant shall cease to be
eligible for any Severance Benefit or other benefits under this Plan, and, upon
the Company’s written request, must promptly repay to the Company any Severance
Benefit and monetary value of other benefits previously received under the Plan;
provided further that any amount to be repaid shall be on a gross basis, without
reduction for any taxes incurred. Provided that the Participant meets these
conditions, the Cash Severance Payment shall be paid to the Participant, in one
lump sum cash payment, on the six (6) month anniversary of the Participant’s
Separation from Service. If the Company shall have timely delivered the form of
Release to a Participant, and the Participant either fails to execute and
deliver the Release to the Company at least thirty (30) days before that six
(6) month anniversary, or he or she does so but rescinds such Release before any
Cash Severance Payment is otherwise due the Participant under this Section 4.4,
the Company shall have no obligations to provide the Severance Benefit.
     Section 4.5 Medical and Dental Benefits Continuation
     Any Participant who is entitled to the Cash Severance Payment hereunder,
shall, for the eighteen (18) month period following his or her termination of
employment with the Company, be eligible to continue coverage in the medical and
dental plans maintained by the Company during such period on the same terms and
conditions as if the Participant remained an active employee of the Company
during such eighteen (18) month period. The coverage required by this
Section 4.5 need only be provided by the Company if the Participant (on behalf
of himself or

8



--------------------------------------------------------------------------------



 



herself and his or her eligible dependents) makes the appropriate election as
required by Code Section 4980B and otherwise complies with the requirements of
Code Section 4980B.
     Section 4.6 Outplacement Services
     Any Participant who is entitled to the Cash Severance Payment hereunder
shall also receive from the Company, in addition to amounts due pursuant to
Section 4.2 hereof, an amount equal to forty-five thousand dollars ($45,000). It
is intended by the Company that such amount be used by the Participant for
outplacement services. Amounts due pursuant to this Section 4.6 shall be payable
on the date that the Cash Severance Payment becomes due pursuant to Section 4.4
hereof.
     Section 4.7 Withholding of Taxes
     The Company shall withhold from any amounts or benefits payable to the
Participant under this Plan all federal, state, local, city, employment or other
taxes required by applicable law to be withheld by the Company.
ARTICLE V
OTHER RIGHTS AND BENEFITS NOT AFFECTED
     Section 5.1 Other Benefits
     Subject to Section 4.3, neither the provisions of this Plan nor the
Severance Benefit provided for hereunder shall reduce any amounts otherwise
payable, or in any way diminish a Participant’s rights as an employee, whether
existing now or hereafter, under any employee benefit, incentive, retirement,
welfare, stock option, stock bonus or stock-based, or stock purchase plan,
program, policy or arrangement or any written employment agreement or other
plan, program policy or arrangement not related to severance.
     Section 5.2 Employment Status
     This Plan does not constitute a contract of employment or impose on a
Participant any obligation to remain in the employ of the Company, nor does it
impose on the Company any obligation to retain a Participant in his or her
present or any other position, nor does it change the status of a Participant’s
employment as an employee at will (or otherwise). Nothing in this Plan shall in
any way affect the right of the Company in its absolute discretion to change or
reduce a Participant’s compensation at any time, or to change or terminate at
any time one or more of its employee benefit plans.
ARTICLE VI
SUCCESSOR TO THE COMPANY
     The Company shall require any successor or assignee, whether direct or
indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Company, unconditionally to
assume and agree to perform the Company’s obligations under this Plan, in the
same manner and to the same extent that the Company would be required to perform
if no succession or assignment had taken place. In such event, the term
“Company”, as

9



--------------------------------------------------------------------------------



 



used in this Plan, shall mean (from and after, but not before, the occurrence of
such event) the Company as herein before defined and any successor or assignee
to the business or assets which by reason hereof becomes bound by the terms and
provisions of this Plan.
ARTICLE VII
CLAIMS
     Section 7.1 Claims Procedure
     If a Participant has (a) a claim for compensation or benefits which are not
being paid under the Plan, (b) another claim for benefits under the Plan, or
(c) a claim for clarification of rights under this Plan, then such Participant
(or his or her designee) (a “Claimant”) may file with the Committee a written
claim setting forth the amount and nature of the claim, supporting facts, and
the Claimant’s address. The Committee shall notify each Claimant of its decision
in writing by written or electronic means within 90 days after its receipt of a
claim, unless otherwise agreed by the Claimant. In special circumstances, the
Committee may extend for a further 90 days the deadline for its decision,
provided the Committee notifies the Claimant of the need for the extension
within 90 days after its receipt of a claim. If a claim is denied, the written
notice of denial shall set forth the reasons for such denial, refer to pertinent
provisions of the Plan on which the denial is based, describe any additional
material or information necessary for the Claimant to realize the claim, and
explain the claims review procedure under the Plan and a statement of a
Participant’s right to bring a cause of action under Section 502(a) of ERISA
after receiving a denial upon appeal.
     Section 7.2 Claims Review Procedure
     A Claimant whose claim has been denied or such Claimant’s duly authorized
representative may file, within 60 days after notice of such denial is received
by the Claimant, a written request for review of such claim by the Committee. If
a request is so filed, the Committee shall review the claim and notify the
Claimant in writing of its decision within 60 days after receipt of such
request, unless otherwise agreed by the Claimant. In special circumstances, the
Committee may extend for up to 60 additional days the deadline for its decision,
provided the Committee notifies the Claimant of the need for the extension
within 60 days after its receipt of the request for review. The notice of the
final decision of the Committee shall include the reasons for its decision,
specific references to the Plan on which the decision is based and a statement
of a Participant’s right to receive, upon request and without charge, reasonable
access to and copies of all documents, records and other information relevant to
the claim for benefits. The decision of the Committee shall be final and binding
on all parties.

10



--------------------------------------------------------------------------------



 



ARTICLE VIII
ADMINISTRATION
     Section 8.1 Committee
     The Plan shall be administered by the Compensation Committee, subject to
the authority of the Board to appoint another committee to perform the functions
of the Committee under the Plan.
     Section 8.2 Duties
     Except as otherwise provided herein, the Committee shall have the power and
duty in its sole and absolute discretion to do all things necessary or
convenient to effect the intent and purposes of the Plan, whether or not such
powers and duties are specifically set forth herein, and, by way of
amplification and not limitation of the foregoing, the Committee shall have the
power in its sole and absolute discretion to:
     (a) provide rules for the management, operation and administration of the
Plan, and, from time to time, amend or supplement such rules;
     (b) interpret and construe the Plan in its sole and absolute discretion to
the fullest extent permitted by law, which interpretation and construction shall
be final and conclusive upon all persons;
     (c) correct any defect, supply any omission, or reconcile any inconsistency
in the Plan in such manner and to such extent as it shall deem appropriate in
its sole discretion to carry the same into effect;
     (d) make all determinations relevant to eligibility for benefits under the
Plan, including determinations as to: whether a Participant has incurred a
termination of employment, the existence of Cause or Good Reason, whether the
amounts or benefits to be provided under the Plan would be subject to additional
taxes and penalties under Code Section 409A, and compliance with applicable
restrictive covenants;
     (e) enforce the Plan in accordance with its terms and the Committee’s
interpretation or construction of the Plan as provided in subsection (b) above;
and
     (f) do all other acts and things necessary or proper in its judgment to
carry out the purposes of the Plan in accordance with its terms and intent.
     The Committee shall have the authority to adopt, alter and repeal such
administrative rules, guidelines and practices governing the Plan as it shall,
from time to time, deem advisable, to interpret the terms and provisions of the
Plan and to otherwise supervise the administration of the Plan.

11



--------------------------------------------------------------------------------



 



ARTICLE IX
MISCELLANEOUS
     Section 9.1 Applicable Law
     This Plan is an employee welfare benefit plan subject to ERISA and shall be
governed by and construed in accordance with ERISA and, to the extent applicable
and not preempted by ERISA, the law of the State of Delaware applicable to
contracts made and to be performed entirely within that State, without regard to
its conflict of law principle. In addition, this Plan shall be construed in a
manner intended to comply with Code Section 409A, the Treasury Regulations
issued thereunder and any other applicable guidance.
     Section 9.2 Construction
     No term or provision of this Plan shall be construed so as to require the
commission of any act contrary to law, and wherever there is any conflict
between any provisions of this Plan and any present or future law, ordinance, or
regulation, the latter shall prevail, but in such event the affected provision
of this Plan shall be curtailed and limited only to the extent necessary to
bring such provision with the requirements of the law.
     Section 9.3 Severability; Equitable Modification
     If a provision of this Plan shall be held illegal or invalid, the
illegality or invalidity shall not affect the remaining parts of this Plan and
this Plan shall be construed and enforced as if the illegal or invalid provision
had not been included. If any court of competent jurisdiction shall deem any
provision of the Agreement too restrictive, the other provisions shall stand,
and the court shall modify the provision at issue to the point of greatest
restriction permissible by law.
     Section 9.4 Headings
     The Section headings in this Plan are inserted only as a matter of
convenience of reference, and in no way define, limit, or extend or interpret
the scope of this Plan or of any particular Section.
     Section 9.5 Assignability
     A Participant’s rights or interests under this Plan shall not be assignable
or transferrable (whether by pledge, grant of a security interest, or
otherwise), except by will or by the laws of descent and distribution.
     Section 9.6 No Waiver
     Any waiver of breach of any of the terms, provisions, or conditions of this
Agreement must be in writing to be effective, and shall not be construed or held
to be a waiver of any other breach, or a waiver of, acquiescence in, or consent
to any further succeeding breach thereof.

12



--------------------------------------------------------------------------------



 



     Section 9.7 Term
     This Plan shall continue in full force and effect until its terms and
provisions are completely carried out, unless terminated by the Board with at
least a majority vote before the commencement of a Change in Control Period (as
defined below). A “Change in Control Period” shall commence upon the earlier of
(i) the first day the Company (or any Person on its behalf) begins negotiations
to effect a Change in Control and (ii) the Company executing a letter of intent
(whether or not binding) or a definitive agreement to effect a Change in Control
and shall expire upon the first to occur of (A) the occurrence of a Change in
Control and (B) the first anniversary of the commencement of the Change in
Control Period.
     Section 9.8 Amendment/Termination
     This Plan may be amended in any respect by resolution adopted by the Board
until the commencement of a Change in Control Period; provided, however, that
this Section 9.8 shall not be amended, and no amendment to the Plan shall be
effective if made during a Change in Control Period except to the extent that
such amendment is agreed to by the affected Participants in writing. After a
Change in Control occurs, this Plan shall no longer be subject to amendment,
change, substitution, deletion, revocation or termination in any respect
whatsoever until the second anniversary of such Change in Control. No agreement
or representations, written or oral, express or implied, with respect to the
subject matter hereof, have been made by the Company which are not expressly set
forth in this Plan. Amendment or termination of the Plan shall not accelerate
(or defer) the time of any payment under the Plan that is deferred compensation
subject to Code Section 409A if such acceleration (or deferral) would subject
such deferred compensation to additional tax or penalties under Code
Section 409A.
     Section 9.9 Notices
     For purposes of this Plan, notices and all other communications provided
for herein shall be in writing and shall be deemed to have been duly given when
personally delivered, or sent by certified or overnight mail, return receipt
requested, postage prepaid, addressed to the respective addresses last given by
each party to the other, provided that all notices to the Company shall be
directed to the attention of the Board. All notices and communications shall be
deemed to have been received on the date of delivery thereof if personally
delivered, on the third business day after the mailing thereof, or on the date
after sending by overnight mail, except that notice of change of address shall
be effective only upon actual receipt. No objection to the method of delivery
may be made if the written notice or other communication is actually received.
     Section 9.10 Exculpation
     To the extent permitted by applicable law, no member of the Committee
serving as Plan administrator nor any other officer, employee or director of the
Company acting on behalf of the Company with respect to this Plan shall be
directly or indirectly responsible or otherwise liable by reason of any action
or default as a member of that Committee, Plan administrator or other officer or
employee of the Company acting on behalf of the Company with respect to this
Plan, or by reason of the exercise of or failure to exercise any power or
discretion as such person, except for any action, default, exercise or failure
to exercise resulting from such person’s gross

13



--------------------------------------------------------------------------------



 



negligence or willful misconduct. To the extent permitted by applicable law, no
member of the Committee shall be liable in any way for the acts or defaults of
any other member of the Committee, or any of its advisors, agents or
representatives.
     Section 9.11 Indemnification
     The Company shall indemnify and hold harmless each member of the Committee
serving as Plan administrator, and each other officer, employee or director of
the Company acting on behalf of the Company with respect to this Plan, against
any and all expenses and liabilities arising out of his or her own membership on
the Committee, service as Plan administrator, or other actions respecting this
Plan on behalf of the Company, except for expenses and liabilities arising out
of such person’s gross negligence or willful misconduct. A person indemnified
under this Section who seeks indemnification hereunder (“Indemnitee”) shall
tender to the Company a request that the Company defend any claim with respect
to which the Indemnitee seeks indemnification under this Section and shall fully
cooperate with the Company in the defense of such claim. If the Company shall
fail to timely assume the defense of such claim, then the Indemnitee may control
the defense of such claim. However, no settlement of any claim otherwise
indemnified under this Section shall be subject to indemnity hereunder unless
the Company consents in writing to such settlement.
     Section 9.12 Information
     The Company and the Participant shall furnish to the Committee in writing
all information the Committee may deem appropriate for the exercise of their
powers and duties in the administration of the Plan. Such information may
include, but shall not be limited to, the names of all Plan participants, their
earnings and their dates of birth, employment, termination or death. Such
information shall be conclusive for all purposes of the Plan, and the Committee
shall be entitled to rely thereon without any investigation thereof.
     Section 9.13 No Property Interest
     The Plan is unfunded. Severance pay shall be paid exclusively from the
general assets of the Company and any liability of the Company to any person
with respect to benefits payable under the Plan shall give rise solely to a
claim as an unsecured creditor against the general assets of the Company. Any
claim a Participant may have, or any interest in or right to any compensation,
payment or benefit payable hereunder, shall rely solely upon the unsecured
promise of the Company for the payment thereof, and nothing herein contained
shall be construed to give to or vest in a Participant or any other person now
or at any time in the future, any right, title, interest or claim in or to any
specific asset, fund, reserve, account, insurance or annuity policy or contract,
or other property of any kind whatsoever owned by the Company, or in which the
Company may have any right, title or interest now or at any time in the future.
     Section 9.14 Beneficiary
     Any payment due under this Plan after a Participant’s death shall be paid
to such person or persons, jointly or successively, as such Participant may
designate, in writing filed with the Committee during such Participant’s
lifetime in a form acceptable to the Committee, which a Participant may change
without the consent of any beneficiary by filing a new designation of

14



--------------------------------------------------------------------------------



 



beneficiary in like manner. If no designation of beneficiary is on file with the
Committee or no designated beneficiary is living or in existence upon such
Participant’s death, such payments shall be made to such Participant’s surviving
spouse, if any, or if none, to such Participant’s estate.
     Section 9.15 Plan Year
     The fiscal records of the Plan shall be kept on the basis of a plan year
which is the calendar year.
* * *
     Dated: January 27, 2011

15



--------------------------------------------------------------------------------



 



Exhibit A
Restrictive Covenants Agreement
     THIS AGREEMENT (this “Agreement”), effective as of _______, 20__ (the
“Effective Date”), is between The Dolan Company, a Delaware corporation (the
“Company”), and ________________ (“Executive”).
PRELIMINARY RECITALS
     The Company currently employs Executive as its ____________________.
     The Company desires to continue to employ Executive and Executive desires
to be employed by the Company as the ___________________ of the Company on the
terms and conditions contained herein.
     The Company has approved the Executive Change in Control Plan of The Dolan
Company (the “Plan”) and has designated the Executive as a Participant pursuant
to Section 3.1 of the Plan.
     Upon the execution of this Agreement, the Executive shall be a Participant
in the Plan.
AGREEMENT
     In consideration of the premises, the mutual covenants of the parties
hereinafter set forth and other good and valuable consideration, including, but
not limited to, the continued employment of the Executive and the benefits under
the Plan, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
     1. Confidential Information. Other than in the performance of his or her
duties hereunder, while employed by the Company and thereafter, Executive shall
keep secret and retain in strictest confidence, and shall not, without the prior
written consent of the Board, furnish, make available or disclose to any third
party or use for Executive’s own benefit or the benefit of any third party, any
Confidential Information. As used herein, “Confidential Information” shall mean
any information relating to the business or affairs of the Company, including,
but not limited to, the Company’s products, servicing methods, development
plans, costs, finances, marketing plans, equipment configurations, data, data
bases, access or security codes or procedures, business opportunities, names of
customers, research and development, inventions, algorithms, know-how and ideas,
and other proprietary information used by the Company in connection with its
business; provided, however, that Confidential Information shall not include any
information which is in the public domain or becomes generally known in the
industry other than as a result of Executive’s breach of the covenant contained
in this Paragraph 1 or the disclosure of which may be required by law or in a
judicial or administrative proceeding. Executive acknowledges that the
Confidential Information is vital, sensitive, confidential and proprietary to
the Company.

A-1



--------------------------------------------------------------------------------



 



     2. Non-Competition and Interference with Relationships. During employment
and for a period of twelve (12) months following the Separation of Service (as
such term is defined in the Plan) of the Executive (the “Restricted Term”),
Executive shall not, directly or indirectly, alone or in combination with any
other firm, partnership, company, corporation or person:
          (a) (i) engage in, participate in or otherwise assist (whether as an
owner, officer, partner, principal, joint venturer, shareholder, director,
member, manager, investor, employee, agent, independent contractor, consultant
or otherwise) any other person, entity or business (a “Competitor”) engaged in
or planning to engage in the Business of the Company (as defined below) in any
State of the United States of America, or in any foreign country in which the
Company or an affiliate or subsidiary of the Company is conducting such Business
of the Company on the date of such termination (the “Restricted Territory”),
unless (x) at the time of the proposed action by Executive, (1) the revenues of
any such Competitor from a Business of the Company for the preceding fiscal year
of such Competitor constituted less than fifteen percent (15%) of the total
revenues of such Competitor for such fiscal year and (2) Executive provides the
Company with a signed certificate from the independent accountants for such
Competitor stating that, in such independent accountants’ good faith reasonable
judgment, the annual revenues of such Competitor from a Business of the Company
will be less than fifteen percent (15%) of the total annual revenues of such
Competitor during the Restricted Term, or (y) the sole action of Executive with
respect to a Competitor that is a publicly traded company consists of acquiring
not more than 1% of the outstanding shares of such Competitor; or (ii) solicit
or encourage any customer or partner of the Company or its affiliates
(determined as of the date of the Separation of Service) to terminate or
otherwise alter his or her, her or its relationship with the Company; or
          (b) employ, retain or solicit or attempt to solicit for employment or
retention as an independent contractor, or otherwise attempt to hire or assist
in the hiring of (or assist any other party to take any such action regarding),
any individual employed or engaged by the Company during the Restricted Term; or
encourage, induce, or persuade any such person to terminate his or her or her
employment or other relationship with the Company.
          (c) For purposes hereof, “Business of the Company” means (i) the
“court and commercial” newspaper and/or “business journal” publishing business,
(ii) the business of providing mortgage default processing services and/or
appellate services to the legal profession, or (iii) any additional business in
which the Company becomes engaged or has actively and substantially implemented
plans to become engaged as of the date of termination of the Employment Period;
provided that in the event any of the foregoing businesses are sold or are
discontinued during the Restricted Period, the “Business of the Company” shall
cease to include such sold or discontinued business as of the date of sale or
discontinuation; provided further that if the Company becomes re-engaged or
implements plans to become re-engaged in any such sold or discontinued business,
the “Business of the Company” shall again include such business.

A-2



--------------------------------------------------------------------------------



 



     3. Mutual Non-Disparagement. Neither party shall, at any time while the
Executive is employed by the Company or thereafter, make statements or
representations, or otherwise communicate, directly or indirectly, in writing,
orally or otherwise, or take any action which may, directly or indirectly,
disparage or be damaging to the other party (including any of the Company’s
subsidiaries, other affiliates, officers, directors, employees, partners or
stockholders); provided that nothing in this Paragraph 3 shall preclude either
party from making truthful statements or disclosures that are required by
applicable law, regulation or legal process.
     4. Scope and Severability. The parties acknowledge that the Business of the
Company is and will be national in scope and thus the covenants in this
Agreement would be particularly ineffective if the covenants were to be limited
to a particular geographic area of the United States. If any court of competent
jurisdiction at any time deems the Restricted Term unreasonably lengthy, or the
Restricted Territory unreasonably extensive, or any of the covenants set forth
in this Agreement not fully enforceable, the other provisions of this Agreement,
and this Agreement in general, will nevertheless stand and to the fullest extent
consistent with law continue in full force and effect, and it is the intention
and desire of the parties that the court treat any provisions of this Agreement
which are not fully enforceable as having been modified to the extent deemed
necessary by the court to render them reasonable and enforceable and that the
court enforce them to such extent (for example, that the Restricted Term be
deemed to be the longest period permissible by law, but not in excess of the
length provided for in Paragraph 2, and the Restricted Territory be deemed to
comprise the largest territory permissible by law under the circumstances, but
not in excess of the territory provided for in Paragraph 2).
     5. Remedies. Executive acknowledges and agrees that the covenants set forth
in this Agreement (collectively, the “Restrictive Covenants”) are reasonable and
necessary for the protection of the Company’s business interests, that
irreparable injury will result to the Company if Executive breaches any of the
terms of the Restrictive Covenants, and that in the event of Executive’s actual
or threatened breach of any of the Restrictive Covenants, the Company will have
no adequate remedy at law. Executive accordingly agrees that in the event of any
actual or threatened breach by him or her of any of the Restrictive Covenants,
the Company shall be entitled to immediate temporary injunctive and other
equitable relief, without bond and without the necessity of showing actual
monetary damages. Nothing contained herein shall be construed as prohibiting the
Company from pursuing any other remedies available to it for such breach or
threatened breach, including the recovery of any damages or other remedies as
specified in Section 4.4 of the Plan. The provisions of this Agreement shall
survive the expiration or earlier termination of this Agreement for any reason.

                              THE DOLAN COMPANY
 
                   
 
      By:                           Executive Signature                
 
                   
 
          Title:                           Executive Name (print)              
 
 
                   
Dated:
      Dated:        
 
                   

A-3



--------------------------------------------------------------------------------



 



Exhibit B
Separation and General Release Agreement
     The Dolan Company (“Company”), and ___________ (“Employee”), agree that
this Separation Agreement and General Release (“Agreement”) sets forth their
complete agreement and understanding regarding the termination of Employee’s
employment with Company.
     1. Separation Date. Employee’s employment with Company will terminate/was
terminated effective ______________ (the “Separation Date”). Employee represents
that the Employee has returned all Company property to Company. Except as
specifically provided below, Employee shall not be entitled to receive any
benefits of employment following the Separation Date.
     2. Consideration of Company. In consideration for the releases and
covenants by Employee in this Agreement, Company will provide Employee with:
describe severance benefits.
     [For Minnesota employees, add: The Company will pay the severance benefit
in one payment on the first Company payday after 18 days have passed from the
date on which the Employee signs this Agreement.]
     3. Employee Release of Rights and Agreement Not to Sue. Employee (defined
for the purpose of this Paragraph 3 as Employee and Employee’s agents,
representatives, attorneys, assigns, heirs, executors, and administrators) fully
and unconditionally releases the Released Parties (defined as the Company and
any of its past or present employees, agents, insurers, attorneys,
administrators, officials, directors, shareholders, divisions, parents,
subsidiaries, predecessors, successors, employee benefit plans, and the
sponsors, fiduciaries, or administrators of the Company’s employee benefit
plans) from, and agrees not to bring any action, proceeding or suit against any
of the Released Parties regarding, any and all known or unknown claims, causes
of action, liabilities, damages, fees, or remunerations of any sort, arising or
that may have arisen out of or in connection with Employee’s employment with or
termination of employment from the Company, including but not limited to claims
for:
(a) violation of any written or unwritten contract, agreement, policy, benefit
plan, retirement or pension plan, option plan, severance plan, or covenant of
any kind, or failure to pay wages, bonuses, employee benefits, other
compensation, attorneys’ fees, damages, or any other remuneration; and/or
(b) discrimination, harassment, or retaliation on the basis of any
characteristic protected under law, including but not limited to race, color,
national origin, sex, sexual orientation, religion, disability, marital or
parental status, age, union activity or other protected activity; and/or
(c) denial of protection or benefits under any statute, ordinance, executive
order, or regulation, including but not limited to claims under Title VII of the
Civil Rights Act of 1964, the Civil Rights Act of 1991, the Civil Rights Act of
1866, the Age Discrimination

B-1



--------------------------------------------------------------------------------



 



in Employment Act, the Americans with Disabilities Act, the Fair Labor Standards
Act, the Family and Medical Leave Act, the Workers’ Adjustment and Retraining
Notification, the Employee Retirement Income Security Act of 1974, the Illinois
Wage Payment and Collection Act, the Illinois Human Rights Act, the Minnesota
Human Rights Act, or any other federal, state or local statute, ordinance, or
regulation regarding employment, termination of employment, or discrimination in
employment;
(d) violation of any public policy or common law of any state relating to
employment or personal injury, including but not limited to claims for wrongful
discharge, defamation, invasion of privacy, infliction of emotional distress,
negligence, interference with contract; and/or
(e) all claims for any other form of pay or compensation that is not provided in
this Agreement, including, for example, holiday pay, vacation pay, paid time
off, sick pay, bonus pay, commissions, and overtime pay.
     This Agreement does not prohibit Employee from filing an administrative
charge of discrimination with, or cooperating or participating in an
investigation or proceeding conducted by, the Equal Employment Opportunity
Commission or other federal or state regulatory or law enforcement agency. If
Employee has filed or files a charge, complaint or action, the severance payment
described in this Agreement is in complete satisfaction of any and all claims in
connection with such charge, complaint or action, and Employee will not be
entitled to any other monetary relief of any kind with respect to the claims
released in this Agreement.
     4. No Disparagement or Encouragement of Claims. Except as required by
lawful subpoena or other legal obligation, Employee agrees not to make any oral
or written statement that disparages or places the Company (including any of its
past or present officers, employees, products or services) in a false or
negative light, or to encourage or assist any person or entity who may or who
has filed a lawsuit, charge, claim or complaint against the Released Parties (as
defined in Paragraph 3, above). Employee affirms that Employee has not done
anything before signing this Agreement that would violate this paragraph. If
Employee receives any subpoena or becomes subject to any legal obligation that
implicates this paragraph, Employee will provide prompt written notice of that
fact to the Company (as provided below) and enclose a copy of the subpoena and
any other documents describing the legal obligation. [OPTIONAL]
     5. Non-admission/Inadmissibility. This Agreement does not constitute an
admission that the Company took any wrongful, unlawful, or harmful action, and
the Company specifically denies any wrongdoing. This Agreement is offered solely
to resolve fully all matters related to Employee’s employment with and
termination from Company. This Agreement shall not be used as evidence in any
proceeding, except one alleging a breach of this Agreement.
     6. Severability. The provisions of this Agreement shall be severable such
that the invalidity of any provision shall not affect the validity of other
provisions; provided, however, that if a court or other binding authority holds
that any release in Paragraph 3 is illegal, void or unenforceable, Employee
agrees to promptly execute a release and agreement that is legal and
enforceable.

B-2



--------------------------------------------------------------------------------



 



     7. Governing Law. This Agreement shall be governed by and construed in
accordance with Delaware law, without regard to its principles of conflicts of
laws.
     8. Entire Agreement. This Agreement represents the entire agreement and
understanding concerning Employee’s separation from the Company. This Agreement
supersedes and replaces any and all prior agreements, understandings,
discussions, negotiations, or proposals concerning the matters addressed herein;
provided, however, that the Company’s Executive Change in Control Plan,
including without limitation Employee’s obligations thereunder and the
applicable restrictive covenants to which the Employee is bound, shall remain in
full force and effect. In deciding to sign this Agreement, Employee has not
relied on any express or implied promise, statement, or representation by the
Company, whether oral or written, except as set forth herein.
     9. [FOR EMPLOYEES AGE 40+ ONLY] Revocation Period. Employee has the right
to revoke this Agreement, solely with regard to Employee’s release of claims
under the Age Discrimination in Employment Act and the Older Workers Benefit
Protection Act, for up to seven days after Employee signs it. In order to revoke
this Agreement, Employee must sign and send a written notice of the decision to
do so, addressed to [insert title, and address], and that written notice must be
received by the Company no later than the eighth day after Employee signed this
Agreement. If Employee revokes this Agreement, Employee will not be entitled to
any of the consideration from the Company described in paragraph 2 above or
under the Company’s Change in Control Plan.
     10. [FOR MINNESOTA EMPLOYEES ONLY] Employee may revoke this Agreement
within seven (7) calendar days to reinstate federal claims under the Age
Discrimination in Employment Act as described above; or rescind within fifteen
(15) calendar days to reinstate claims under the Minnesota Human Rights Act. The
7-day revocation and 15-day rescission periods will run at the same time. To be
effective, any rescission or revocation must be in writing and delivered to
[title], either by hand or by mail, within the relevant fifteen (15) day time
period from the date signed below. If sent by mail, the rescission must be
(a) postmarked within the fifteen (15) day period; (b) properly addressed to
[title and address]; and (c) sent by certified mail, return receipt requested.
Employee expressly understands that, if he/she revokes or rescinds this Release
as provided above, this Agreement will be null and void. The Employee’s
employment will still end on the Separation Date, and the Employee will be paid
only wages due through the Separation Date.
     11. Voluntary Execution of Agreement. Employee acknowledges that:

  a.   Employee has carefully read this Agreement and fully understands its
meaning;     b.   Employee had the opportunity to take up to 21 days [45 days
for those age 40+ discharged in a termination affecting more than 1 employee]
after receiving this Agreement to decide whether to sign it;

B-3



--------------------------------------------------------------------------------



 



  c.   Employee understands that the Company is herein advising him or her, in
writing, to consult with an attorney before signing it;     d.   Employee is
signing this Agreement, knowingly, voluntarily, and without any coercion or
duress; and     e.   everything Employee is receiving for signing this Agreement
is described in the Agreement itself, and no other promises or representations
have been made to cause Employee to sign it.

                            THE DOLAN COMPANY
 
                   
 
      By:                           Employee Signature                
 
                   
 
          Title:                           Employee Name (print)                
 
                   
Dated:
      Dated:        
 
                   

B-4